UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                     No. 18-7065


DEWAYNE BAKER,

                   Plaintiff - Appellant,

            v.

COFFEEWOOD CORRECTIONAL CENTER; IVAN T. GILMORE, Warden; A.
HICKS, Assistant Warden; K. H. TUCKER, Institutional Ombudsman; MARTIN
T. BRYANT, Major; S. L. STULL, Correctional Officer; S. P. NEARY,
Correctional Officer; J. A. ALAS-HENRIQUEZ, Correctional Officer; E.
EMBREY, Correctional Officer; BARBARA JENKINS, Correctional Officer;
JOSUE HUERTAS, Correctional Officer; H. JERNIGAN, Correctional Officer;
WASHINGTON, Correctional Officer; A. KENNEY, Correctional Officer; K.
STIDHAM, Correctional Officer; M. L. OLIVA, Correctional Officer; E. D.
SALES, Institutional Property Officer; N. JOHNSON, Correctional Officer; T. L.
POLLARD; GHASHEMPOUR, Special Housing Unit-Officer days; RALLS,
Correctional Officer; MITCHELL, Correctional Officer (C. Mitchell’s husband);
HYLTON, Correctional Officer; SHIFLETT, Transportation Officer;
ROBERTSON, Transportation Officer; JOHN DOE; JANE DOE; R. GALLAGER,
Lieutenant; B. BARBARA, Lieutenant; H. C. NIBBLINS, Lieutenant; M. S.
MILLER, Lieutenant; S. W. ROGERS, Lieutenant; E. M. MARTIN, Lieutenant; P.
E. HARRIS, Lieutenant; E. J. MULLINS, Alternate Hearings Officer; M. W.
BRICE; JOHN DOE, Lieutenant; JANE DOE, Lieutenant; STETVEN A. JONES,
Captain; B. J. SETTLE, Captain; P. E. HIBBS, Captain; C. A. WARD, Captain;
DOUGLAS GOURDINE, Institutional Program Manager; A. B. LONG, Unit
Manager; LAWRENCE JONES, Unit Manager; DENISE HILLIAN, Unit
Manager; SOWELL, Counselor; KIM SOUTTER, Americans with Disabilities Act
Coordinator; C. LAWSON, Operation PST; S. COOPER, Law Librarian; DALE
MORENO, Medical Contractor Mediko employee; GUJRAL, Medical Contractor
Mediko employee; P. TATRO, Health Services Authority; MAYER, Director of
Nursing; C. MITCHELL, Clerical; A. M. COLE, Clerical; BENTLEY, LPN;
JEFFERIES, LPN; WARREN, RN; WYLES, RN; D. CONGER, LPN;
BALDWIN, LPN; BAILEY, LPN; JOHN DOE, Medical Contractor Mediko
employee; JANE DOE, Medical Contractor Mediko employee; J. MOUBRAY,
Accounting Employee; JULIA FABIAN, Special Housing Unit Counselor; T.
HARVEY, Regional Ombudsman Central Region; MARCUS M. HODGES,
Regional Administrator Central Region; KAREN L. STAPLETON; ERMA
LOCUST, Ombudsman Manager; GAIL R. JONES, Central Classification Services
Reviewer; HAROLD CLARKE, Director,

                    Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Anthony John Trenga, District Judge. (1:17-cv-00653-AJT-TCB)


Submitted: January 31, 2019                                       Decided: March 14, 2019


Before MOTZ, DIAZ, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


DeWayne Baker, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

      DeWayne Baker appeals the district court’s order dismissing his claims against

Defendants Harvey, Hodges, Stapleton, Locust, Jones, and Clarke, severing the

remaining claims and defendants, and transferring the case to the Western District of

Virginia. We have reviewed the record and find no reversible error. Accordingly, we

affirm for the reasons stated by the district court. Baker v. Coffeewood Corr. Ctr., No.

1:17-cv-00653-AJT-TCB (E.D. Va. Aug. 2, 2018). We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before

this court and argument would not aid the decisional process.

                                                                           AFFIRMED




                                            3